— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered June 26, 1985, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty knowingly and voluntarily and was fully advised of the rights he was waiving (see, People v Harris, 61 NY2d 9). At no time prior to sentencing did the defendant seek to withdraw his plea (see, People v Pellegrino, 60 NY2d 636). The defendant now seeks to vacate his plea based upon an alleged representation by the District Attorney to return certain moneys taken from the defendant at the time of his arrest. The plea and sentence minutes reveal that the District Attorney represented only as follows: "I’ll state for the record that if there is [sic] certain monies in the possession of the District Attorney’s oflice, if they are not — if they are not the result of illegal [sic] obtained — by illegal means, then we certainly have no legal right to keep them.” This representation was clearly not a condition of the plea and cannot serve as a basis to vacate the same. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.